Title: John Gilbank to the American Commissioners, 4 November 1778: résumé
From: Gilbank, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, November 4, 1778: I am applying to you again for money to meet my necessary expenses. Without assistance I can neither avail myself of an opportunity to sail for America nor fulfill my duty to Congress; my attachment to the American cause precludes my receiving help from my family. Had I not been captured on my last attempt to get to America, this request would be unnecessary. From you I have a right to expect protection, and I beg the honor of a reply as soon as possible since I am informed that a ship will be ready to leave in fifteen days.>
